                    Case 18-22879       Doc 32   Filed 10/12/18    Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                     At Greenbelt

In Re:                                       *
                                             *
CLAUDIA PATRICIA HOFFMANN                    *      Case No.: 18-22879
                                             *      Chapter 7
                        Debtor               *
                                             *
*        *      *       *        *      *    *


                            AMENDED CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on the 11th day of October, 2018, a copy of the debtors
consent motion to extend deadline to file complaints objecting to discharge was mailed first class
mail, postage prepaid to:

Chapter 7 Trustee

and all creditors and parties in interest

                                                    /s/ Richard B. Rosenblatt
                                                    RICHARD B. ROSENBLATT #04678
                                                    The Law Office of Richard B. Rosenblatt PC
                                                    30 Courthouse Square, Suite 302
                                                    Rockville, Maryland 20852
                                                    301-340-8200
                                                    rrosenblatt@rosenblattlaw.com
                                                    Bankruptcy counsel for Claudia Hoffmann
